             Case 1:21-cv-11403 Document 1 Filed 08/26/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


_______________________________________
                                       )
ARVIND KUMAR JAY JAISWAL,              )
                                       )
               Plaintiff,              )
                                       )
   v.                                  )                      Action No.
                                       )
RAHUL CHATURVEDI,                      )
                                       )
               Defendant               )
_______________________________________)


                                          COMPLAINT

       Plaintiff Arvind Kumar Jay Jaiswal (“Jaiswal” or “Plaintiff”) brings this Complaint

against Defendant Rahul Chaturvedi (“Chaturvedi” or “Defendant”), and states as follows:

                                        INTRODUCTION

       1.      Jaiswal brings this action to address the latest in a series of specious claims by serial,

pro se litigant Chaturvedi. Despite having no agreement of any kind with Jaiswal, let alone a

written security agreement, Chaturvedi filed a UCC-1 financing statement with the Massachusetts

Secretary of State’s Office, claiming to have a security interest in Jaiswal’s assets. Despite due

demand, Chaturvedi has refused to withdraw the financing statement. Jaiswal requests a declaration

that Chaturvedi’s financing statement has no legal force or effect as to Jaiswal, and injunctive relief

compelling Chaturvedi to terminate and/or withdraw the financing statement as it applies to Jaiswal

and restraining him from making any further UCC filings with the Massachusetts Secretary of State

as to Jaiswal. Jaiswal also requests that Chaturvedi be ordered to pay all of Jaiswal’s reasonable

costs and attorneys’ fees in bringing this action.
              Case 1:21-cv-11403 Document 1 Filed 08/26/21 Page 2 of 5




                                              PARTIES

        2.       Plaintiff Arvind Kumar Jay Jaiswal is an individual residing in Fairfax, Virginia.

        3.       Defendant Rahul Chaturvedi is an individual residing in East Falmouth,

Massachusetts.

                                  JURISDICTION AND VENUE

        4.       This Court has personal jurisdiction over Defendant pursuant to G.L. c. 223A, § 2

because he resides in Massachusetts.

        5.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332, as there is complete diversity of citizenship between the parties.

        6.       Venue is proper in this Division of this District under 28 U.S.C. § 1391(b)(1)

because the Defendant is a resident of Massachusetts in which the district is located.

        7.       This action is also before the Court pursuant to the Declaratory Judgment Act, 28

U.S.C. § 2201.

                                                FACTS

        8.       In order for a security interest to attach to collateral, M.G.L. ch. 106, § 9-203(b)

requires that the secured party obtain an authenticated security agreement, signed by the party that

owns the collateral. The law is also clear that only those creditors that seek to “perfect or continue

the perfection of a security interest” may file a financing statement with the Massachusetts

Secretary of State’s Office. M.G.L. ch. 106, § 9-808(2).

        9.       In addition to the aforementioned requirements, M.G.L. ch. 106, § 9-203(b) also

requires that value be given by the creditor before a security interest attaches to the debtor’s

collateral.

        10.      Jaiswal has never signed a security agreement with Chaturvedi and is not a party to




                                                   2
                Case 1:21-cv-11403 Document 1 Filed 08/26/21 Page 3 of 5




any agreement with Chaturvedi.

         11.     Jaiswal has never received anything of value from Chaturvedi and has never

promised any of his property to Chaturvedi as collateral in exchange for the receipt of something of

value.

         12.     On July 12, 2021, at or around 4:03 PM, Chaturvedi filed with the Massachusetts

Secretary of State Filing No. 202179089390 (“Financing Statement”) naming Jaiswal as a Debtor of

Record to Chaturvedi, and claiming to have a security interest in Jaiswal’s assets (and the assets of

others). A copy of the Financing Statement is attached hereto as Exhibit A.

         13.     Chaturvedi wrongfully filed the Financing Statement because he never entered into a

security agreement with Jaiswal.

         14.     Chaturvedi wrongfully filed the Financing Statement because Jaiswal does not owe

any money to Chaturvedi and has never had any contractual relationship with Chaturvedi, in writing

or otherwise.

         15.     On August 18, 2021 at or around 1:34 PM, Jaiswal, through undersigned counsel,

filed a UCC-5 Correction form with the Massachusetts Secretary of State that stated the Financing

Statement was wrongfully filed and patently false. On information and belief, the UCC-5

Correction form provides notice to potentially interested parties, but by itself does not serve to

invalidate the Financing Statement.

         16.     Jaiswal has demanded in writing that Chaturvedi withdraw the Financing Statement.

         17.     Chaturvedi has refused to withdraw the Financing Statement.

                                 COUNT I
                 DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF

         18.     Plaintiff repeats and realleges the foregoing allegations as if fully set forth herein.

         19.     An actual case or controversy exists between Plaintiff and Defendant concerning the



                                                    3
             Case 1:21-cv-11403 Document 1 Filed 08/26/21 Page 4 of 5




validity and enforceability of the Financing Statement. Justice requires that the Court resolve this

dispute.

       20.     Plaintiff is entitled to a declaration that: (i) Jaiswal is not a debtor of Chaturvedi; (ii)

there is no security agreement, or any agreement, between Jaiswal and Chaturvedi; and (iii) the

Financing Statement contains false information and was wrongfully filed with respect to Jaiswal.

       21.     Jaiswal is also entitled to an order: (i) compelling Chaturvedi to file such documents

with all appropriate offices (including the Massachusetts Secretary of State) as are necessary to

terminate or correct the Financing Statement as to Jaiswal; (ii) enjoining Chaturvedi from filing any

further UCC filings as to Jaiswal, in Massachusetts or elsewhere.

       WHEREFORE, Plaintiff Arvind Kumar Jay Jaiswal prays that the Court:

       A.      Enter judgment in his favor and against Defendant on all Counts of the
               Complaint;

       B.      Enter the declaratory relief set forth in Count I above and any other declaratory
               relief consistent therewith;

       C.      Enter an order: (i) compelling Chaturvedi to file such documents with all
               appropriate offices (including the Massachusetts Secretary of State) as are
               necessary to terminate or correct the Financing Statement as to Jaiswal; (ii)
               enjoining Chaturvedi from filing any further UCC filings as to Jaiswal, in
               Massachusetts or elsewhere;

       D.      Using the Court’s inherent powers, order Chaturvedi to pay all reasonable costs
               and attorneys’ fees incurred by Jaiswal in connection with addressing the
               Financing Statement, including but not limited to those costs and fees incurred in
               commencing and prosecuting this action; and

       E.      Grant him such other and further relief as is just or appropriate.




                                                   4
           Case 1:21-cv-11403 Document 1 Filed 08/26/21 Page 5 of 5




                                    Respectfully submitted,

                                    ARVIND KUMAR JAY JAISWAL,

                                    By his attorney,


                                    __/s/ David B. Mack_______________
                                    David B. Mack (BBO # 631108)
                                    dmack@ocmlaw.net
                                    Amanda F. Hobson (BBO # 707298)
                                    O’Connor Carnathan and Mack LLC
                                    67 South Bedford Street, Suite 400W
                                    Burlington, MA 01803
                                    Telephone: 781.359.9000
                                    Facsimile: 781.359.9001
Dated: August 26, 2021




                                       5
